IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       ____________________

                           No. 99-50151
                       ____________________

     UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee,

          v.

     SIGMUND DEMOND COOKS,

                                        Defendant - Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. MO-98-CR-060-F (3)
_________________________________________________________________

                         February 1, 2000

Before KING, Chief Judge, and DUHÉ and DeMOSS, Circuit Judges.


PER CURIAM:*

     Following a jury trial, Sigmund Demond Cooks was convicted

of conspiracy to possess cocaine base with intent to distribute

and of aiding and abetting distribution of cocaine base.    Cooks

appeals, arguing (1) that the testimony of a confidential

Government informant who participated in a controlled purchase of

cocaine base was insufficient to support his conviction because

that testimony was faulty and unreliable; and (2) that his Sixth

Amendment right to confront witnesses was violated when the

district court restricted cross-examination of the confidential

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
informant.

     The credibility of the confidential informant’s testimony is

a question solely for the jury.       See United States v. Millsaps,

157 F.3d 989, 994 (5th Cir. 1998).      A confidential informant’s

testimony is thus sufficient to support a conviction unless it is

incredible or otherwise insubstantial on its face.       See United

States v. Gadison, 8 F.3d 186, 190 (5th Cir. 1993).      Cooks has

not shown that the confidential informant’s testimony was

incredible or otherwise insubstantial on its face; his argument

is thus meritless.

     Cooks also argues that the district court improperly limited

the scope of his cross-examination by excluding evidence of the

confidential informant’s prior drug use and probation

revocations.   The Sixth Amendment Confrontation Clause “‘only

guarantees an opportunity for effective cross-examination, not

cross-examination that is effective in whatever way, and to

whatever extent, the defense might wish.’”       Pennsylanvia v.

Ritchie, 480 U.S. 39, 53 (1987) (quoting Delaware v. Fensterer,

474 U.S. 15, 20 (1985) (per curiam)).      The Confrontation Clause

is not violated if the jury has sufficient information from which

to appraise a witness’ bias and motives.      See United States v.

Cooks, 52 F.3d 101, 104 (5th Cir. 1995).

     Cooks was allowed to cross-examine the confidential

informant about his previous convictions, his status as a

Government informant, his spouse’s status as a Government

informant, his receipt of payment for his services as an


                                  2
informant, his parole status, his prior sale of drugs, and

inconsistencies in his testimony.     Cooks has not shown that the

jury did not have sufficient information from which to appraise

the confidential witness’ bias or motives and thus has not met

his burden to show that his rights under the Sixth Amendment were

violated.   See id.   Our review of the record also leads us to

conclude that the district court did not abuse its discretion in

limiting the scope of cross-examination.     See United States v.

Martinez, 151 F.3d 384, 390 (5th Cir. 1998) (noting that this

court reviews a district court’s ruling on the scope of cross-

examination for abuse of discretion).    It cannot be said that

“the trial court imposed unreasonable limits on cross examination

such that a reasonable jury might have received a significantly

different impression of [the informant’s] credibility had defense

counsel pursued his proposed line of cross examination.” United

States v. Baresh, 790 F.2d 392, 400 (5th Cir. 1986) (citing

Delaware v. Van Arsdall, 475 U.S. 673, 680 (1986)).

     The judgment of the district court is AFFIRMED.




                                  3